Citation Nr: 1403681	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating for ischemic heart disease in excess of 10 percent prior to May 20, 2010, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  He is the recipient of the Combat Infantryman Badge and Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted service connection for ischemic heart disease, assigning an evaluation of 10 percent effective November 5, 2008, and an evaluation of 30 percent effective May 20, 2010.  

In January 2011, the Veteran submitted a statement that his heart condition warranted a higher rating and requesting reconsideration of his initial rating percentage.  Additionally, he stated that if "reconsideration is not possible, then Veteran requests this corrospondence [sic] be taken as a notice of disagreement."  While the RO interpreted this statement as a request for reconsideration and issued a rating decision continuing the prior ratings award for ischemic heart disease in July 2011, the Board finds that the January 2011 statement constitutes a notice of disagreement as to the December 2010 rating decision that assigned initial, staged ratings for ischemic heart disease and, therefore, the issue is stated as such on the first page of this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board further notes that the July 2011 rating decision also granted service connection for posttraumatic stress disorder (PTSD) at an evaluation of 10 percent, effective March 7, 2011.  In August 2011, the Veteran entered a notice of disagreement as to the initial rating assigned for his PTSD, which specifically limited the scope of his appeal of the RO's disability rating to "the next higher percentage."  Accordingly, a July 2012 rating decision increasing the Veteran's evaluation of PTSD to 30 percent represents a full grant of the Veteran's request for an initial increase of his evaluation to the next higher percentage for that disability.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (where there is clear intent a claimant may limit the appeal to a specific rating).  Consequently, the issue of PTSD is not before the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals additional VA treatment records dated through June 2013, which have not been considered by the agency of original jurisdiction (AOJ).  In this regard, as his claim is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A.
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran's ischemic heart disease is evaluated as 10 percent disabling prior to May 20, 2010, and 30 percent disabling thereafter pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  He argues that his symptoms more closely meet the requirements for the next higher percentage.  Accordingly, he argues that he is entitled to an initial rating of 60 percent.

As an initial matter, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination so as to determine the current nature and severity of his ischemic heart disease condition because the November 2010 VA examination does not reflect the current state of his disability and because his heart condition may have worsened.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a).

The Veteran was examined by VA in November 2010.  The medical opinion of that report appears to be based, either in part or in whole, upon old medical records dating 2005 and 2008, which are not of record.  As noted by the examiner, the Veteran performed 7 METs of work during a 2008 diagnostic exercise test, and a left ventricular ejection fraction (LVEF) test was completed in 2005 whose results are unknown (the examiner also remarked that the 2005 LVEF test was not of record).  The examiner also determined that there was no evidence of cardiac hypertrophy or dilation, but he did not specify which test was used to arrive at that conclusion.

Evidence associated with the record since the November 2010 VA examination shows that the Veteran's condition may have worsened.  On July 27, 2011, the Veteran was seen on an emergency basis for chest pain at Huggins Hospital.  From July 28 to 29, 2011, the Veteran was admitted to Huggins Hospital because of his complaints of chest pain.  A July 28, 2011 private cardiology consultation note indicated that, about one week prior, the Veteran was on the treadmill for 12 minutes when he had to stop because of shortness of breath and chest discomfort (previously, the Veteran had been able to use the treadmill for 25 minutes at a time).  After the treadmill episode, the Veteran experienced headache, throat discomfort, and occasional palpitations, and afterward continued to feel vague, low grade chest discomfort.  Id.  The private examiner observed that the Veteran had previously not had predictable exertional dyspnea, shortness of breath, paroxysmal nocturnal dyspnea, orthopnea, chest pain, palpations, or syncope.  Id.  A July 29, 2011 private echocardiogram report found mild concentric ventricular hypertrophy and a left ventricular ejection fraction (EF or LVEF) of 55 to 60 percent.  A July 29, 2011 private patient results report noted progressive unstable angina despite negative stress evaluations with known coronary artery disease.  That report also indicated that severe coronary calcification was present and detailed the placement of two drug eluting stents.  Id.

Because the November 2010 VA examination is predicated on stale and incomplete medical diagnostic test results and because the Veteran's condition may have worsened since then, a remand is necessary to afford the Veteran a new VA examination which addresses the current nature and severity of his heart condition.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also finds that a remand is also necessary to obtain any relevant outstanding medical records.  The record reflects that the Veteran receives treatment at White River Junction and Manchester, New Hampshire, VA Medical Centers (VAMCs).  The most recent VA treatment records of record are dated in June 2013.  Additionally, the November 2010 VA examination refers to a 2008 diagnostic exercise test and a 2005 LVEF test (type unknown).  These records are missing from the claims file and should be obtained, if possible.  Therefore, while on remand, the Veteran should be asked to identify any VA or non-VA healthcare provider whom he has seen for treatment of assessment of his heart condition since November 2008, and, thereafter, all identified records, to include the missing 2005 LVEF and 2008 diagnostic exercise tests and any outstanding VA treatment records from the White River Junction and Manchester VAMCs dated from April 2013 to the present, should be obtained for consideration in his appeal. 

Finally, as indicated in the Introduction, additional VA treatment records dated through June 2013have been associated with the Veteran's Virtual VA claims file.  Therefore, all VA treatment records, to include those in Virtual VA, associated with the record after the issuance of the July 2012 statement of the case should be considered in the readjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who treated him for his ischemic heart disease since November 2008.  After obtaining any necessary authorization forms, obtain all outstanding records not already associated with the record, to specifically include the 2005 LVEF and 2008 diagnostic tests mentioned in the November 2010 VA examination and VA treatment records from the White River Junction and Manchester VAMCs dated from June 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his ischemic heart disease.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all manifestations of the Veteran's service-connected ischemic heart disease.  The examiner should assess the Veteran's workload of METs and left ventricular ejection fraction.  The examiner should also describe the impact the Veteran's heart disorder has on his employability.

In addressing such inquiries, the examiners should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by supporting rationale. 

3. After completing the above, and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the July 2012 statement of the case.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

